Citation Nr: 1602828	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-21 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than February 4, 2013, for the assignment of a 100 percent evaluation for anxiety disorder.

2.  Entitlement to an effective date earlier than February 16, 2010, for the grant of service connection for bilateral hearing loss.

3.  Entitlement to an effective date earlier than February 16, 2010, for the grant of service connection for tinnitus.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1972 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran submitted additional evidence following the May 2014 supplemental statement of the case.  While she did not explicitly waive AOJ consideration of such evidence, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, which amend 38 U.S.C.A. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration. In this case, the Veteran's substantive appeal was received in June 2014 and, thus a waiver was not necessary. Therefore, the Board may properly consider such evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).


FINDINGS OF FACT

1.  The earliest ascertainable date of increased symptomatology for anxiety disorder was February 4, 2012, which is within one year of the date of claim for an increased evaluation; 

2.  Unappealed rating decisions dated June 1974, March 1992 and January 2009 denied service connection for bilateral hearing loss; there is no communication of record until February 16, 2010 that can be construed as a formal or informal claim for VA compensation benefits.

3.  There is no communication of record until February 16, 2010 that can be construed as a formal or informal claim for VA compensation benefits for tinnitus.

4.  The Veteran has not identified a clear and unmistakable error in prior rating decisions.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 4, 2012, for the increased evaluation for anxiety disorder have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.156(c), 3.157, 3.400 (2015).

2.  The criteria for an effective date earlier than February 16, 2010 for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156(c), 3.159, 3.400 (2015). 

3.  The criteria for an effective date earlier than February 16, 2010 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156(c), 3.159, 3.400 (2015). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran's claims arise from her disagreement following the initial grants of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a)  no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  See also Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).

For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

II.  Law and Regulations

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

In order to be awarded an effective date based on an earlier claim, the Veteran must show clear and unmistakable error (CUE) in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In a claim for an increased evaluation, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Under 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  Id.  When the evidence is from a private physician, the date of receipt of such evidence will be accepted when the evidence furnished by or on behalf of the claimant is within the competence of the physician and shows the reasonable possibility of entitlement to benefits.  Id. at (b)(2).

III.  Analysis

Anxiety disorder - Earlier Effective Date for Rating Increase

A November 2009 Board decision granted service connection for post-traumatic stress disorder (PTSD).  A January 2010 RO decision assigned a 50 percent evaluation effective November 1, 2001, the date of the Veteran's initial claim for service connection.  On February 4, 2013, the RO received a submission of a claim for compensation for coronary artery disease secondary to PTSD, with accompanying psychiatric treatment records.  The RO construed this submission as a claim for increased rating for PTSD. Following an April 2013 VA examination, an April 2013 RO decision recharacterized the Veteran's psychiatric disability as anxiety disorder and assigned a 100 percent rating effective February 4, 2013.

The Veteran contends that the 100 percent evaluation should have an earlier effective date, specifically, the date of a January 2006 VA examination that shows when the increase in disability occurred.  The Veteran also submitted several electronic journal entries dated January 2006 to April 2006 to demonstrate the severity of her anxiety disorder prior to February 2013.

Under the facts and procedural posture of this case, the Veteran is only entitled to an effective date earlier than February 4, 2013, if it is factually ascertainable that there was an increase in disability within the year prior to the February 4, 2013 claim, such that a rating higher than 50 percent for that time period is warranted.  Harper, 10 Vet. App. at 126.  The Board notes that 38 C.F.R. § 3.157(b) is not applicable in this case, as the Veteran's psychiatric disability was not service-connected until November 2009.  Therefore, the Board cannot consider the January 2006 VA examination report as an informal claim for increased evaluation.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  PTSD is evaluated under the Diagnostic Code 9411 in the General Rating Formula.  See 38 C.F.R. § 4.130, DC 9411.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The primary evidence relied upon by the RO in granting a 100 percent disability rating to the Veteran in February 2013 was the report on the March 2013 VA examination.  In that report, the VA examiner found that the Veteran's psychiatric disability caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner assigned a Global Assessment of Functioning (GAF) of 50, which reflects serious symptoms; or any serious impairment in social, occupational, or school functioning. 

The VA examiner did not provide an opinion, however, regarding the date that the Veteran's symptoms first warranted a GAF score of 50 or a finding that the  psychiatric disability caused occupational and social impairment with deficiencies in most areas.  The examiner did note that, since 2008, the Veteran experienced ongoing periods of depressed mood and sadness, suicidal ideation every 5 to 6 months, and lack of relationship with family and friends with the exception of her spouse.

VA treatment records dated since February 2012 indicate that the Veteran had an increased level of anxiety since her diagnosis of coronary artery disease, her partner's medical conditions, and ongoing expenses.   Her GAF scores were recorded as 50.

Affording the benefit of the doubt, the Board finds that the 100 percent evaluation for anxiety disorder should be effective February 4, 2012, which is the earliest ascertainable date within a year of the claim that her symptoms increased in severity.

The Board acknowledges that in limited circumstances, such as the presence of clear and unmistakable error, the finality of a VA adjudication may be challenged.  See 38 C.F.R. § 3.105(e) (2015).  In the present case, however, the Veteran has not alleged clear and unmistakable error or otherwise called into question the finality of the January 2010 rating decision.  As such, the January 2010 decision is not subject to revision based on CUE at the present time.  38 U.S.C.A. §§ 7105, 5109A; see Rudd, 20 Vet. App. at 296.




Bilateral hearing loss - Earlier Effective Date for Service Connection

The Veteran initially submitted a claim for service connection for bilateral hearing loss in February 1974.  A June 1974 rating decision denied service connection on the basis that there was no evidence in the service records as to aggravation of a preexisting hearing loss disability during service.  The Veteran was notified of the denial in a June 1974 notice letter, but she did not appeal the denial.  Subsequent petitions to reopen her claim for service connection for bilateral hearing loss were denied in March 1992 and January 2009.  The Veteran was notified of the denials of her petitions and she did not appeal.

In March 2010, the Veteran submitted another petition to reopen her claim for bilateral hearing loss.   A February 2012 rating decision granted service connection for bilateral hearing loss effective February 16, 2010, the date of a letter from a physician which the RO interpreted as an informal claim for benefits.  

The January 2009 rating decision denying a petition to reopen service connection for bilateral hearing loss is final.  Thereafter, there is no indication that at any time between the January 2009 denial and the February 2010 medical statement, the Veteran demonstrated an intent to file a claim for service connection for bilateral hearing loss.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for bilateral hearing loss earlier than February 16, 2010. Indeed, in Sears  v. Principi, 349 F.3d 1326 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  As the Federal Circuit explained, ""[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Id. at 248.

The Veteran has argued that the effective date should be the date of the original April 1974 claim because the ultimate grant relied upon the Veteran's service records.  See 38 C.F.R. 3.156(c).

38 C.F.R. § 3.156(c)(1)  provides, in part, that "notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section."

In addition, 38 C.F.R. § 3.156(c)(2)  states, in part, "paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other source."

Finally, 38 C.F.R. § 3.156(c)(3) states that "[a]n award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the previously decided claim."

Here, the record demonstrates that the RO considered the Veteran's service records in the initial June 1974 rating decision.  Further, the February 2012 rating decision which granted service connection based its decision on the positive etiological opinion of the January 2012 VA examiner.  Therefore, 3.156(c) does not apply.

The only way the Veteran could obtain an earlier effective date for the grant of service connection is to request a revision of the earlier decisions based upon CUE.  She has not asserted with specificity that there was CUE error in a prior VA decision.  As such, there is no decision that is subject to revision based on CUE at the present time.  38 U.S.C.A. §§ 7105, 5109A; see Rudd, 20 Vet. App. at 296.

In sum, there simply is no legal authority for the Board to assign an earlier effective date as the RO has already assigned the earliest possible effective date for the grant of benefits.  Accordingly, the claim for an effective date prior to February 16, 2010, is denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  While the Board sympathizes with the Veteran's position, VA does not have the authority to change the laws pertaining to entitlement to the benefits authorized by Congress.  See Spencer v. West, 13 Vet. App. 376 (2000); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

A February 2012 rating decision granted service connection for tinnitus based on the January 2012 VA examination report which opined that tinnitus is likely secondary to bilateral hearing loss.  In June 2012, the Veteran disagreed with the effective date assigned for tinnitus, arguing that, because the RO relied upon evidence included the Veteran's service records, the effective date is the date of the original April 1974 claim under 38 C.F.R. § 3.156(c).

Here, the record does not indicate that the Veteran had previously submitted a claim for tinnitus.  Further, as noted above, the record demonstrates that the RO considered the Veteran's service records in the initial June 1974 rating decision.  Further, the February 2012 rating decision which granted service connection based its decision on the positive etiological opinion of the January 2012 VA examiner, which did not relate tinnitus to service but as secondary to bilateral hearing loss.  Accordingly, 38 C.F.R. § 3.156(c) does not apply.

In sum, there is no legal authority for the Board to assign an earlier effective date as the RO has already assigned the earliest possible effective date for the grant of benefits.  Accordingly, the claim for an effective date prior to February 16, 2010, is denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An earlier effective date of February 4, 2012, but no earlier, for an increased evaluation for anxiety disorder is granted.

An effective date earlier than February 16, 2010 for grant of service connection for bilateral hearing loss is denied.

An effective date earlier than February 16, 2010 for grant of service connection for bilateral tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


